Citation Nr: 1123775	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  10-30 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to Chapter 31 Vocational Rehabilitation and Employment benefits.   


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel  








INTRODUCTION

The Veteran served on active duty from September 1963 to July 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Winston-Salem, North Carolina.          

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in February 2011.  A copy of the transcript of that hearing is of record.  

In the Veteran's February 2011 Travel Board hearing, he raised the issue of entitlement to service connection for depression, as secondary to service-connected bilateral hearing loss and tinnitus.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

In September 2010, the Board remanded this case.  For the reasons explained below, it is again necessary to return this case to the RO for further development.  This appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

In the September 2010 remand, the Board noted that the Veteran had submitted a letter from C.L.C., Ph.D., a private clinical psychologist, that was relevant to his claim for Chapter 31 Vocational Rehabilitation and Employment benefits.  In the letter, Dr. C. discussed how the Veteran's service-connected bilateral hearing loss and tinnitus interfered with his ability to work as an attorney.  The evidence was received subsequent to a May 2010 statement of the case and prior to certification of the appeal to the Board in July 2010.  The Board indicated that the evidence had not been reviewed by the RO, and that under such circumstances, the RO had to consider that additional evidence and issue a supplemental statement of the case (SSOC).  See 38 C.F.R. §§ 19.31, 19.37, 20.1304(c ) (2010).  The Board also remanded the case so that a Travel Board hearing could be conducted.      

The Veteran testified at a Travel Board hearing before the undersigned VLJ in February 2011.  At that time, he referred to the letter from Dr. C. and there was some discussion as to whether he wanted to waive the right to have the evidence initially considered by the RO.  However, there is no evidence showing that the Veteran actually waived RO consideration of this evidence.  See 38 C.F.R. § 20.1304(c).  There is also no evidence showing that the RO subsequently reviewed the evidence and issued an SSOC.  Thus, it is the Board's determination that this case must be returned to the RO so that they can review the aforementioned evidence and issue an SSOC.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304(c ) (2010); see also Stegall v. West, 11 Vet. App. 268, 271 (1998).

As noted in the Introduction, the issue of entitlement to service connection for depression, as secondary to service-connected bilateral hearing loss and tinnitus, is being referred to the RO for development.  The Board finds that resolution of the aforementioned service connection claim may impact the Veteran's current claim for Chapter 31 Vocational Rehabilitation and Employment benefits.  The Court of Appeals for Veterans' Claims (Court) has held that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Thus, the Board finds that the Veteran's claim for Chapter 31 Vocational Rehabilitation and Employment benefits is inextricably intertwined with his claim for service connection for depression, as secondary to service-connected bilateral hearing loss and tinnitus.  Therefore, adjudication of the Chapter 31 claim will be held in abeyance pending further development.




Accordingly, the case is REMANDED for the following action:

1.  The RO must develop and adjudicate the claim of entitlement to service connection for depression, as secondary to service-connected bilateral hearing loss and tinnitus.   

2.  After completion of the above, the RO should review the record and readjudicate the issue of entitlement to Chapter 31 Vocational Rehabilitation and Employment benefits.  If such action does not grant the benefit claimed, the RO should provide the Veteran and his representative an SSOC which specifically addresses the private letter from Dr. C., and any subsequently received evidence, and they should be given an opportunity to respond. Thereafter, the case should be returned to this Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



